This year, once again, the United Nations calls upon all the countries on planet Earth to participate in the General Assembly, which is — one could say — a kind of global Parliament. Once again this year, we have the chance to take stock of the advances and setbacks that we have experienced in this large joint enterprise aimed at promoting peace, security and the respect of human rights. Once again this year, we are here to be critical, demanding and
self-demanding, and to reflect on the need to renew and improve the system of the United Nations.
However, the fact that I can say “once again this year” represents, in itself, a success. Beyond the good decisions and the not-so-good ones made over the years, the mere fact that almost 200 sovereign States symbolically renew their commitment to the United Nations each year is a reason for hope for those of us who, like the people of Andorra, firmly believe in multilateralism and the need to promote peace, security and justice.
Throughout its more than seven decades of existence, the United Nations has not been a passive stakeholder or a static feature. Quite the contrary, it has managed to extend its mission, make its objectives more ambitious and give them content with tangible results. The United Nations was created to promote peace, security and human rights. However, year after year, it has spread its area of action to become what we see today, that is, a large Assembly of all the countries on planet Earth, which seek to resolve what affects all of us domestically and among all of us.
The past 12 months have been highly constructive with regard to advances in the multilateral area. Just one year ago, in September 2015, we unanimously adopted the Sustainable Development Goals listed in what is known as the 2030 Agenda for Sustainable Development. A few months later, the international community — thanks to the driving force and leadership of the French Republic and our colleague François Hollande — demonstrated its ability to give shape and content to the Goals with the drafting and signing of the Paris Agreement on Climate Change.
Following in the wake of the United Nations, Andorra dedicated this year’s programme at its Summer University to the Sustainable Development Goals as specified in the 2030 Agenda. For one week, Andorra la Vella, our capital, was home to the reflections and debates of experts, as well as institutional representatives, such as the Secretary-General of the Council of Europe and two Under-Secretaries-General of the United Nations.
The Andorra Summer University marks the beginning of the academic year in our country, following the summer break. This year, the people of Andorra started the academic year by confirming and demonstrating our commitment to the values of multilateralism and international cooperation. We have done so by adding our own particular accent, placing emphasis on education. We therefore chose the Summer University as the setting for Andorra to show its commitment to the 2030 Agenda.
All the Sustainable Development Goals share the same priority. However, Goal 4, on quality education is doubly important. On the one hand, it is an objective in and of itself that has a direct link to the Universal Declaration of Human Rights and to the Convention on the Rights of the Child. But it is also a means to achieve the rest of the Goals. At the time of the adoption of the 2030 Agenda, the General Assembly warned about the need to detail the Goals in their specific implementation and seek the involvement of all stakeholders — not just public institutions — in that ambitious enterprise. Therefore, global involvement, including on the part of individuals, local institutions and large supranational organizations, requires a key tool, namely, education.
The great edifice of the United Nations principles and values is built upon the idea that what affects all of us needs to be solved by all of us and that global matters require coordinated global actions. It is true that a global world needs global institutions, as well as global regulations and global solutions. But the entire architecture will be as fragile as a house of cards if we do not educate new generations to be global citizens. A global world needs global citizens.
In striving to achieve the Sustainable Development Goals, Andorra is placing its emphasis on education and extending quality education to everyone, not only as a goal in and of itself but also to promote education towards global citizenship. Such citizenship is aware of the challenges and the opportunities in our world, sensitive to the protection of human rights, and open and prepared for the dynamics of our times.
During the past several years, the Government that I head has made education the centre of Andorra’s foreign policy in the multilateral arena. We did so during the Andorran presidency of the Council of Europe for 2012-2013. We did so by joining the Global Education First Initiative, promoted by Secretary-General Ban Ki-moon. We have done so in the contexts of the Ibero-American Community and the International Organization of la Francophonie. We will also do so by making education one of our priorities as members of the Economic and Social Council. We will continue to do so in all multilateral forums dealing with education. However, in keeping with Goal 17 of the 2030 Agenda, we are aware that we need to seek alliances with other countries, joint actions and partnerships between the public and the private sectors.
Allow me to offer a recent example of Andorran action in the multilateral arena. Two weeks ago, the twenty-fifth Conference of Ministers of Education of Ibero-American countries was held in Andorra. The meeting gave rise to a commitment by the Ibero- American Governments to promote the mobility of all our students. An agreement among the Governments, the Ibero-American Secretary-General, the Organization of Ibero-American States for Education, Science and Culture and the Ibero-American University Board will promote the mobility of university students within the Ibero-American area, which currently has 22 full member States. The aim of the signatories is to offer mobility to 200,000 university students between now and 2020.
As always when talking about education, the goal is twofold. On the one hand, the goal is to promote an exchange of experiences, which contributes to improving the quality of our education systems. On the other hand — and this is probably the most important part — the goal is to make our young people aware of the fact that their reality and their future do not end at the borders of the country in which they were born, but rather that they are citizens of a global society. To some degree, we are following in the wake of the Erasmus programme for the mobility of university students in Europe. What has done more to promote European construction — all the regulations and directives that make up the European Union acquis, or all the young people who, for decades, have been completing part of their university courses in other European countries and who feel European?
It is not the young people who wish to isolate themselves. And those of us who are here today — most of whom are from a generation that has left its youth behind — must be increasingly more generous and more open-minded, because the future of our young people, the future of our countries and the future of our world depends on it. If we educate our young people as citizens of a global world, we will be laying the foundation for a much more open, cooperative and fair world.
In line with the theme of this session, “The Sustainable Development Goals: a universal push to transform our world”, Andorra’s commitment to quality education is not limited to diverse actions in multilateral forums, but also has a local dimension. The local dimension begins as a result of the good fortune — and it is necessary to say that because it is good fortune — that we enjoy in having three public systems that are free and available: the Spanish, the French and the Andorran systems. That in itself makes up a pluralist educational community with a marked international component.
In that sense, the people of Andorra have been pioneers in our education system in introducing “education by skills”, which is a model that seeks to overcome the old concept of education as a simple accumulation of knowledge to focus on education understood as a set of abilities and skills to apply that knowledge. The reason for that model is that what is important is not so much knowing, but thinking; we do not wish to create encyclopaedias, but rather citizens. Citizens who can develop themselves and grow in a world that is changing at great speed and who, when faced with the expected and the unexpected, are able to react appropriately and who are not afraid of changes, dynamism and opening up.
We in Andorra have been working on education centred on transversal skills for some years now. And now — precisely because of the need to educate global citizens — we wish to go one step further. Andorra, in coordination with the Council of Europe, will introduce training programmes on democratic values and systems, so as to measure the abilities and skills of our young people with regard to such democratic values. Why not think about a global commitment to educating our young children on the principles and values of the United Nations, and more specifically, on the Sustainable Development Goals embodied in the 2030 Agenda? Because in 2030, it will be them, and not us, who will be sitting here in the General Assembly.
The great dialectic of our times is not — as it used to be in the past — between the right and the left, or the policy of blocs, typical of the Cold War, which we have thankfully left behind. The great dialectic of our time is between being open and being closed, between those who wish for an open, transparent, cooperative and dynamic world with strong multilateral institutions and those who wish for a closed, opaque and static world in which each country looks, only and exclusively, after its own interests.
The road to opening up to commitment, negotiation and multilateralism is the path that we have been tracing for decades under the auspices of the United Nations. The path to closing down is a reflection of fear and a recipe for populists and opportunists, who, when faced with an economic crisis of global scope, withdraw into protectionism; when faced with a threat to security of global scope, close their borders; when faced with a challenge such as climate change, adopt the selfish attitude of free riding, or expecting others to make the efforts. The answers of populism are that it is other people’s fault and that we should isolate ourselves from the others. However, in a global society, we are the others.
I believe that we are all here at the Assembly to renew our confidence in a multilateral way and to continue practicing the maxim that says that global matters require global answers. The Principality of Andorra today reiterates its belief in the multilateral path. Because it is in forums such as the General Assembly that a country like ours, with a surface area of 468 square kilometres and just over 70,000 inhabitants, can be on an equal footing with the rest of the nations on the planet. And I do not mean just rhetorical equality — we have been participating and getting involved in coordinated, balanced actions that involve the entire international community, and we have been doing so for years.
We have demonstrated that, quite adequately in my opinion, by participating with all our efforts to build a more cooperative, transparent and fair global economy. Over the past five years, Andorra has opened its economy to foreign investment, given economic rights to all international residents, set up a comparable tax system following international standards, made progressive advances in matters of exchanging fiscal information, which will culminate next year with the automatic exchange of information within the area of the Organization for Economic Cooperation and Development and the European Union, and we have also set up a network of double taxation treaties to internationalize the economic model.
In parallel, along with Monaco and San Marino, we are negotiating an association agreement with the European Union that will enable the full participation of Andorra in the European internal market. We have done so not only because we need to modernize and diversify our economy, but also because we are of the firm conviction that a world with more intense economic and commercial relations is by nature a world that cooperates more and is less selfish. It is also a world that is more inclined towards peace, harmony, negotiated solutions to conflicts and respect for human rights and liberties.
It was in that same spirit of firm confidence in global action that we participated last year in the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, which led to the Paris Agreement on Climate Change. In the coming weeks, our Parliament will be asked to ratify the Paris Agreement. It is with that same mindset, in our view, that we need to deal with the matter of the huge displacements of refugees and migrants, which have become one of the great challenges of our times. It is a challenge that needs to be dealt with through the regulation, both internationally as well as locally, of migratory flows and the right to asylum, through the fair distribution of the impact that taking in a huge contingent of displaced people may represent, and through care and vigilance to ensure the respect of rights and the dignity of displaced people.
In that connection, I am delighted, taking up what I said before regarding the fundamental role of education, that the high-level meeting on addressing large movements of refugees and migrants, which took place here on 19 September, also emphasized the need to construct a positive narrative on immigration. Andorra, which has for decades been a land that has welcomed many families from all over, is a good example of that positive narrative, as is the case, I am sure, for many of the countries represented here. However, in order for that narrative to continue to be valid, we also need to teach the value of respect for diversity. We must raise world citizens who do not fear difference or change.
While populism would prefer protectionism and economic isolation, we opt for liberalization and greater integration of our national economies. While populism would prefer to deny the scientific evidence of climate change and turn its back on the problem, we opt instead for commitments and specific measurable actions. While populism would prefer to close borders, build walls and stoke the fear of difference, we opt instead for the dignity of persons, for regulation and for education about diversity.
This is the last session of the General Assembly with Mr. Ban Ki-moon as Secretary-General. Many speakers have highlighted his career and his wise decisions over the last decade. Mr. Ban Ki-moon is the Secretary-General who brought about the effective implementation of the Millennium Development Goals and was the driving force behind the post-2015 development agenda. He has been a key player in the relaunching of the multilateral strategy in the fight against climate change, which culminated in the Paris Agreement on Climate Change. As a legacy of his 10- year mandate, he leaves us with a clearly marked path in the form of the Sustainable Development Goals (SDGs) contained in the 2030 Agenda for Sustainable Development. Mr. Ban Ki-moon is therefore a fundamental player in any understanding or explanation of the United Nations, and by extension, of the entire international community during the first third of the twenty-first century.
For the people of Andorra, Mr. Ban Ki-moon is also the first Secretary-General to make an official visit to our country, as he did in April 2013. The Andorran people have heeded his teachings well. If education is the guiding thread to a good part of Andorra’s multilateral action, that is also thanks to the insistence of the Secretary-General on making quality universal education one of the main pillars of his action during his 10 years at the helm of the United Nations. As Mr. Ban Ki-moon said during his visit to Andorra three and a half years ago, the United Nations will always be able to count on our country in the collective endeavour to build a more peaceful, secure and, above all, more equitable world.
